Citation Nr: 1756922	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  08-29 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2017, for the grant of an increased rating for a low back disability.

2.  Entitlement to a rating in excess of 20 percent for a low back disability.

3.  Entitlement to a higher rating for a low back disability on an extraschedular basis.

4.  Entitlement to a higher rating for a cervical spine degenerative joint disease (DJD) disability on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to March 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Board, in part, denied entitlement to a rating in excess of 10 percent for a low back strain disability on a schedular basis, denied entitlement to a rating in excess of 20 percent for a cervical spine DJD disability on a schedular basis and remanded the issues of entitlement to a higher rating for a low back disability on an extraschedular basis, entitlement to a higher rating for a cervical spine DJD disability on an extraschedular basis and entitlement to a TDIU for additional development.

The issues of entitlement to an effective date earlier than May 8, 2017, for the grant of an increased rating for a low back disability, entitlement to a rating in excess of 20 percent for a low back disability on a schedular basis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

2.  The Veteran's cervical spine DJD disability does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular disability rating for a low back disability have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5237 (2017).

2.  The criteria for an extraschedular disability rating for a cervical spine DJD disability have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5290 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by an April 2013 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the RO substantially complied with the August 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Laws and Regulations

As noted above, in an August 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for a low back disability on a schedular basis, denied entitlement to a rating in excess of 20 percent for a cervical spine DJD disability on a schedular basis and remanded the issues of entitlement to a higher rating for a low back disability on an extraschedular basis, entitlement to a higher rating for a cervical spine DJD disability on an extraschedular basis and entitlement to a TDIU for additional development.

Notably, a July 2017 rating decision granted an increased 20 percent rating for the Veteran's service-connected low back disability, effective May 8, 2017.  

Accordingly, the issues on appeal are whether the Veteran is entitled to a rating in excess of 10 percent for his low back disability for the period prior to May 8, 2017 on an extraschedular basis, a rating in excess of 20 percent for his low back disability for the period since May 8, 2017 on an extraschedular basis and whether he is entitled to a rating in excess of 20 percent for his cervical spine disability on an extraschedular basis.

The Court has set forth a three-step analysis for analyzing extraschedular rating issues.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. 

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321 (b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id.  at 116. 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran currently has a 10 percent disability rating for the period prior to May 8, 2017 and a 20 percent rating for the period since May 8, 2017 for a lumbar spine disability under Diagnostic Codes 5242-5237.  The Veteran also currently has a 20 percent rating for degenerative arthritis of the cervical spine disability under Diagnostic Code 5242-5290.

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Factual Background and Analysis

The Veteran filed a claim for increased ratings for his lumbar and cervical spine disabilities in April 2012.  

The Veteran underwent a VA examination in April 2013.  The range of motion of the lumbar and cervical spine was normal or greater, with no objective evidence of painful motion.  With regard to both the lumbar and cervical spine, there was no additional limitation of range of motion following repetitive use testing and no function loss or functional impairment.  There was no muscle spasm, guarding or abnormal contour with regard to the lumbar spine.  The Veteran reported flare-ups with regard to the lumbar and cervical spine, indicating that he had more pain on some days than others.  Although the Veteran denied pain during lumbar spine range of motion, he indicated that "tightness" was present at the end of rotational and lateral flexion.  In an April 2013 addendum opinion, the VA examiner noted that the Veteran likewise denied cervical spine pain during range of motion measurement and said there was tightness at the end of each rotational and lateral flexion motion.  X-rays of the lumbar and cervical spine and neurological testing were essentially normal.

As noted above, in August 2014, the Board remanded the Veteran's claims for extraschedular consideration by the Director of Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b) in light of the Veteran's reports that his lumbar and cervical spine disabilities cause symptoms other than those listed in the relevant criteria, including loss of sleep due to pain, and this has had a negative effect on his employment

In March 2017, the Director of Compensation and Pension Service issued an Advisory Opinion on the matter.  The Director ultimately found that the evidentiary record failed to show an exceptional disability pattern for the service-connected lumbar spine and cervical spine disabilities that rendered application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In making this determination, the Director detailed the findings of the Veteran's VA examinations and noted that there is no indication that the Veteran has been hospitalized for the lumbar spine or cervical spine disabilities.  The Director determined that none of the available evidence supports the Veteran's contention that his lumbar spine or cervical spine disabilities warrant an extra schedular evaluation.

The Veteran underwent VA examinations in May 2017.  For the Veteran's lumbar spine disability, the examiner provided diagnoses of a lumbosacral strain, degenerative arthritis of the lumbar spine and radiculopathy.  The Veteran reported flare-ups of pain that caused immobility for hours to days.  He did not report having any functional loss or functional impairment of the lumbar spine.  Flexion was from 0 to 45 degrees.  Extension was from 0 to 25 degrees.  Right and left lateral flexion was from 0 to 25 degrees.  Right lateral rotation was from 0 to 25 degrees.  Left lateral rotation was from 0 to 15 degrees.  The abnormal range of motion did not contribute to functional loss.  However, the pain noted on examination caused functional loss and he could not perform repetitive-use testing due to pain.  Pain and limitation in endurance caused functional loss but there was no additional limitation in motion.  He had guarding or muscle spasms that resulted in abnormal gait or abnormal spine contour as the pain started in his lower back and radiated to the left and right leg.  There was no guarding but there was weakened movement.  There was moderate pain in the right lower extremity and severe pain in the left lower extremity.  There was no IVDS of the thoracolumbar spine.  The Veteran did not use assistive devices.  The examiner noted that the Veteran's lumbar spine impacted his ability to work as he was unable to stand or sit for long periods of time due to pain.  

Regarding the Veteran's cervical spine disability, the May 2017 VA examiner noted that the Veteran reported flare-ups where he was unable to move and had to lie down for hours and sometimes days.  Flexion was from 0 to 45 degrees.  Extension was from 0 to 30 degrees.  Right lateral flexion was from 0 to 20 degrees.  Left lateral flexion was from 0 to 30 degrees.  Right lateral rotation was from 0 to 15 degrees.  Left lateral rotation was from 0 to 25 degrees.  The range of motion itself did not contribute to functional loss and while pain was noted on the examination, it did not result in/cause functional loss.  The Veteran was unable to perform repetitive-use testing due to pain.  He had pain, fatigue, weakness and lack of endurance.  There was muscle spasm with movement of the cervical spine which did not result in abnormal gait or abnormal spinal contour.  There was no guarding.  There was weakened movement, interference with sitting and interference with standing.  He had moderate pain and numbness in the left upper extremity.  There was no IVDS of the cervical spine.  The Veteran's cervical spine impacted his ability to work as he was unable to sit or stand for long periods of time, was unable to transfer from sitting to standing without great difficulty and was unable to sleep due to pain affecting his daily activities of living.

As these issues have been considered by the Director in the first instance, the Board now has jurisdiction to consider the issues.

The Board acknowledges that the symptoms of the Veteran's lumbar and cervical spine disabilities include pain, weakness, and lack of endurance which have had a negative effect on his employment.  All of these factors though, including economic inadaptability, are considered in the assignment of the 10 and 20 percent ratings under Diagnostic Code 5242-5237 and a 20 percent rating under Diagnostic Code 5242-5290. 

The Board also parenthetically notes that any radicular symptomatology has also been accounted for as a June 2017 rating decision granted service connection for radiculopathy of the left and right upper extremities at 20 percent evaluations, effective March 5, 2012 and granted service connection for radiculopathy of the left and right lower extremities at 10 percent evaluations, effective March 5, 2012.

However, the Board also acknowledges that the Veteran reported a loss of sleep due to pain.  Notably, the May 2017 VA examiner specifically indicated that the Veteran reported being unable to sleep due to pain which affected his daily activities of living.  

However, even presuming that the first prong of Thun is satisfied by showing a symptom outside those contemplated by the rating criteria, the Board finds that the second prong of Thun has not been satisfied as the evidence does not show that there is other indication of an exceptional disability picture.  Notably, the record does not indicate that the Veteran's disability picture is exceptional by exhibiting other related factors such as "frequent periods of hospitalization" and a "marked interference with employment" to require an extraschedular rating.  

The Board notes that there is no evidence that the Veteran's service-connected lumbar spine and cervical spine disabilities have resulted in frequent hospitalization.  In this regard, there is no history of relevant surgery or hospitalization for the lumbar spine or cervical spine disabilities and on all of his VA examinations, the Veteran has consistently denied incapacitation, surgery or hospitalization.

Notably, the record does demonstrate that the Veteran's cervical and lumbar spine disabilities impacted his employment as the May 2017 VA examiner noted that the Veteran was unable to sit or stand for long periods of time, was unable to transfer from sitting to standing without great difficulty and was unable to sleep due to pain affecting his daily activities of living.

The Board has also considered the assertions put forth by the Veteran's representative that the disabilities markedly interfere with employment especially when in consideration of the Veteran's relatively limited educational and occupational history.  However, the Board also notes that the Veteran experiences significant occupational impairment as a result of other disabilities aside from his lumbar and spine disabilities.  Notably, the Veteran is in receipt of Social Security Administration (SSA) disability benefits as a result of a primary diagnosis of affective or mood disorders.

Additionally, there is no other evidence that his lumbar spine and cervical spine disabilities have resulted in marked interference with employment above that already accounted for by the currently assigned ratings for the Veteran's service-connected lumbar spine and cervical spine disabilities.  No other situation akin to the demonstrative governing norms is shown by the evidence of record, to include the lay statements.  

Accordingly, the Board finds that these problems do not rise to the level of marked interference with employment.  As such, the Board finds that the extra-schedular symptoms associated with the combined effects of the Veteran's service-connected lumbar spine and cervical spine disabilities do not create an exceptional disability picture as they have not been shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).  Thus, the second element of Thun, is not met.

In light of the opinion of the Director, Compensation and Pension Service, and the analysis herein, the Board finds that 38 C.F.R. § 3.321 is inapplicable and thus an extraschedular is not warranted.


ORDER

Entitlement to a higher rating for a low back strain disability on an extraschedular basis is denied.

Entitlement to a higher rating for a cervical spine DJD disability on an extraschedular basis is denied.



REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.

As noted above, in its August 2014 decision, the Board, in part, denied entitlement to a rating in excess of 10 percent for a low back disability on a schedular basis, denied entitlement to a rating in excess of 20 percent for a cervical spine DJD disability on a schedular basis and remanded the issues of entitlement to a higher rating for a low back disability on an extraschedular basis, entitlement to a higher rating for a cervical spine DJD disability on an extraschedular basis and entitlement to a TDIU for additional development.

However, a July 2017 rating decision granted an increased 20 percent rating for the Veteran's service-connected low back disability, effective May 8, 2017.  

In August 2017, the Veteran filed a notice of disagreement (NOD) as to the July 2017 rating decision regarding the assigned 20 percent disability rating and the effective date for the increased 20 percent disability rating.

The Board notes that in an August 2017 deferred rating decision, the RO indicated that the issue of entitlement to a rating in excess of 20 percent for a low back disability was already part of a pending appeal and the issuance of a statement of the case regarding this issue was not necessary.  However, as indicated above, the issue of entitlement to a rating in excess of 20 percent for a low back disability on a schedular basis was not part of the August 2014 Board remand instructions as the Board denied entitlement to an increased rating for a low back disability on a schedular basis and specifically remanded only the issues of entitlement to a higher rating for a low back strain disability on an extraschedular basis, entitlement to a higher rating for a cervical spine DJD disability on an extraschedular basis and entitlement to a TDIU.

As a result, while the Veteran expressed disagreement with the July 2017 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to an effective date earlier than May 8, 2017, for the grant of an increased rating for a low back disability and entitlement to a rating in excess of 20 percent for a low back disability remain pending in appellate status and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

The Board also notes that further development and adjudication of the Veteran's earlier effective date claim and increased rating claim may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Additionally, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Notably, as of March 5, 2012, the Veteran meets the schedular criteria for entitlement to a TDIU while on VA examinations in May 2017, the VA examiner indicated that the Veteran's service-connected lumbar spine, cervical spine and radiculopathy of the bilateral upper and lower extremities disabilities impacted his ability to work.  The examiner noted that the Veteran was unable to stand and sit for long periods of time due to pain, was unable to transfer from sitting to standing without great difficulty and could not hold anything in his hands for long periods of time.

However, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.  Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.   The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an effective date earlier than May 8, 2017, for the grant of an increased rating for a low back strain disability and entitlement to a rating in excess of 20 percent for a low back disability, including citation to all relevant law and regulation pertinent to the claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Thereafter, the Veteran should then be afforded a VA examination by a provider with appropriate expertise to determine the impact the service-connected disabilities have on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should provide the rationale for all opinions expressed.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


